Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Albert Pressley Wilson appeals the district court’s order accepting the magistrate judge’s recommendation and dismissing Wilson’s civil complaint in which he asserted claims under Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e to 2000e-17 (2006), the Americans with Disabilities Act of 1990, 42 U.S.C. § 12101 (2006), and the Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C. §§ 621 to 634 (2006) and denying reconsideration thereof. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Wilson v. Carolina Power & Light Co., No. 4:05-cv-03597-TLW, 2009 WL 2885823 (D.S.C. Sept. 2, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.